DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Each of new claims 72-85 and 88-98 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The originally prosecuted invention required determining at least one of health status or a health score of a subject for risk assessment based on reference relaxation time(s).  Independent claim 72 does not require determining a health status or a health score and is instead directed to drawn to a performing a definitive diagnosis and is a subcombination usable with the originally examined invention.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the inventions to not overlap in scope with respect to whether a risk assessment is performed or whether a definitive diagnosis is performed and each of the subcombinations is usable apart from the other, as each of the outcomes are of value in a clinical setting.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional 
The inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b)  the inventions require different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries);
(c)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 72-85 and 88-98 are withdrawn from consideration as being directed to a non-elected invention.  See  37 CFR 1.142(b) and MPEP § 821.03.  

Response to Arguments
	Applicant’s remarks on p. 9 with respect to the drawings objection have been fully considered but they are not persuasive and the objection is maintained and updated in view of the amendments.  Applicant has referred to Fig. 5 which simply shows “NMR 210” as a box diagram is not sufficient detail with respect to what is claimed as a “benchtop or portable [...] NMR instrument” as now recited in dependent claim 87.

	Applicant’s remarks on p. 9 with respect to the specification objections have been fully considered.  The objections are withdrawn in view of cancellation of the claims.
	Applicant’s remarks on p. 9 with respect to written description support have been fully considered.  While applicant has cancelled all claims rejected on this grounds, at least new claims 86 and 87 carry the same issues with respect to lack of disclosure as to how the health score or health status is determined.  New claim 86 additionally presents a separate new matter issue, presented below.
	Applicant’s remarks on p. 10 with respect to the indefiniteness rejections have been fully considered.  Specifically, with respect to the portable or benchtop device which is still set forth in the claims, applicant submits that the disclosure itself establishes that such portable devices “are readily available” and cites p. 1 of the specification; however, there is no definitive evidence to substantiate this claim.  It remains unclear how applicant specifically embodies a portable or benchtop device capable of accomplishing the associated functions. 
	Applicant’s remarks on pp. 10-12 with respect to subject matter eligibility have been fully considered.  With respect to applicant’s comments that are applicable to new claims 86 and 87 which are under examination, applicant submits in the paragraph bridging pp. 11-12 that “the USPTO asserts that the detecting and diagnosing steps are directed to abstract ideas” and submits that “the claims are not simply directed to measuring T2 values [and] are directed to a new and are directed to a new and useful method by which hidden or subclinical metabolic abnormalities did not rely on any assertion that any element was well-understood, routine, or conventional, and thus the evidence requirement established in Berkheimer v. HP Inc. (Fed. Cir. 2018) cited by applicant on p. 11 are not applicable.  Each of the limitations were either shown to be abstract ideas or extrasolution data gathering activities and nothing was identified as “well-understood, routine, or conventional.”  The rejection is maintained but is updated in view of the amendments.
	Applicant’s remarks with respect to the prior art rejections have been fully considered but they are moot in view of new grounds of rejection necessitated by amendment.  At least Yu previously relied upon for cancelled claim 53 is applicable to the “acquir[ing] after elimination of radiation damping,” as presently set forth in claim 86 and identified by applicant as a deficiency of the teachings cited on p. 12.  The rejections are reformulated in an obviousness combination under 35 U.S.C. 103 in view of the claims as amended.
  	Last, it is noted that applicant has provided a copy of a non-patent document in the final pages of the remarks, but this document has not been cited in an Information Disclosure Statement for consideration.




Information Disclosure Statement
The listing of references in the last paragraph of the specification on at least pp. 28, 30 and 31 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  While applicant has provided an IDS, it does not include each of the documents cited in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device which is "tuned to measure a particular nucleus [...]" or an "NMR instrument [which] is a wearable device or is a benchtop or portable time domain NMR instrument" as in each of claims 60 and 62 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (at least pp. 16, 17, 28, 31).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification refers to "(1)" "(2, 3)" "(4)" "(5, 6)" "(7)" in at least the section(s) provided with the headings Background of the Invention and Brief Summary of the Invention on pp. 1-2.  It is unclear what these designations are intended to represent, or if they are intended to correspond to references which are not cited in the specification.  It is noted that at least "4" does not correspond to a reference, in consideration of the citations in the last paragraphs of the specification under the heading References.  Clarification is required.
The specification refers to:
4. AnonymousAlthough the current study emphasizes T2, we also measured water T1 (spin-lattice relaxation times) for the blood serum and plasma samples from this study population.  The findings for T1 will be addressed elsewhere.

under the heading References on p. 30.  It is unclear how this corresponds to a reference.  Clarification is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86 and 87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 86 sets forth display of a health score which is determined via “programmed instructions.”  Obtaining the health score is therefore necessarily a computer-implemented function.  For computer-implemented functional limitations, applicant is required to disclose the algorithm(s) underlying the function which, in this case, would be an explanation of how the health score is determined.  See MPEP § 2161.01(I).  The health score is disclosed as resulting from “converting” T2 or T1 values into “a measure of someone’s health status,” as from [0020] (paragraph as numbered in applicant’s pre-grant publication, US 2018/0020947).  As best understood, the conversion represents a mathematical manipulation of the T2 value, as claimed, such that it is representative of or correlates to a health status; however, applicant’s specification as originally disclosed.  While applicant provides a range of exemplary health scores in [0020], there is no explanation of how these values have been derived from T2 values.  Merely stating the results without an explanation of how those results are achieved does not satisfy the written description requirement for computer-implemented functional limitations.
Claim 86 sets forth that the health score “compris[es] the T2 relaxation time.”  However, the original disclosure indicates that the score is determined as a result of “converting” the T2 value, as cited from [0020] above.  The nature of the health score presently claimed is therefore inconsistent with the original disclosure and introduces new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 87 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.


Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 86 and 87 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a mental process without significantly more.1
	Independent claim 86 is directed to an apparatus but recites abstract ideas in the form of (1) “analyze the NMR data set or relaxation curve to extract a T2 relaxation time for water” and (2) “identify the reference values for the particular sample type associated with the extracted T2 values.”  The cited limitations, under their broadest reasonable interpretation, cover performance in the mind as either visually inspecting the NMR data or spin relaxation curve, or performing some mathematical analysis, as relevant to (1) and also cover making a subjective or objective assessment based on expertise or comparison to a standard, as relevant to (2).  Nothing precludes either (1) or (2) from being practically performed in the mind.  See MPEP § 2106.04(a)(2), subsection (III)(A).
Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016), cited in footnote 14 on p. 53 of Federal Register 84(4) established that mental processes encompass acts which, absent anything beyond generic computer component(s) in the claim(s), may be “performed by a human, mentally or with pen and paper.”  Intellectual Ventures (Fed. Cir. 2016) additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot be practically performed in the mind or with pen and paper.  See cited footnote 14 of Federal Register 84(4).  In the case of claim 60, the judicial exceptions are recited in conjunction with generic computer components in the form of "one or more computer readable storage media," "a processing system," "a data store" and "program instructions."
	The judicial exceptions (1) and (2) of claim 86 are not integrated into a practical application.  The additional elements in the form of the computer components identified amount merely to use of a computer as a tool to execute the judicial exception, which is not sufficient to constitute a practical application of the abstract ideas.  See MPEP § 2106.04(a)(2), subsection (III)(B), items 2 and 3.  The additional limitation related to displaying the health score represents a generic computer-implemented displaying function and does not meaningfully apply or use the judicial exception beyond generally linking its use to a particular technological environment.2  Use of a computer to execute the judicial exception and display its result does not represent an improvement to the functioning of the computer and the claimed "programmed instructions" 3  The additional element of "a NMR or MRI instrument or portable device tuned to measure a particular nucleus [...]" merely generally links the abstract idea to a particular technological environment and the associated function of "acquire an NMR data set, relaxation decay or recovery signal using the NMR instrument" represents a data gathering step that collects the necessary input for the mental process.  Data gathering amounts to insignificant extra-solution activity which is not sufficient to confer patent eligibility, even in consideration of the acquisition scheme specified, which merely specifies the nature of the data exploited in practicing the abstract ideas.  There are no additional elements which apply or use the judicial exception(s) to effect a particular treatment or transform a particular article to a different state or thing, which are examples of practical applications on p. 55 of FR 84(4).  The information stored in the "data store" also does not integrate the abstract ideas into a practical application as it merely specifies information which is exploited in (2).  In view of these findings, claim 86 is directed to an abstract idea.
Claim 86 does not include additional elements that are sufficient to amount to significantly more than the abstract ideas (1) and (2).  As discussed above with respect to integration of the abstract ideas into a practical application, the additional features related to acquiring data amounts to no more than extrasolution data gathering and only serves to specify the nature of the data which is exploited in the mental processes.  Each of the "NMR or MRI instrument or portable device tuned to measure a particular nucleus [...]" is recited at a high level of generality and merely generally links the abstract ideas to a particular technical field, and this 
In consideration of each of the relevant factors and the claim elements both individually and in combination, claim 86 is directed to abstract ideas without sufficient integration into a practical application and without significantly more.  Claim 87 which is dependent on claim 86 does not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas (1) and (2) identified.  Claim 87 specifies additional data gathering/extrasolution features without specifying a particular machine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Does et al. (US 2012/0029340) in view of Yu et al. (WO 2014/169229, of which the publication of the national stage entry under US statute, US 2016/0047761, is relied upon for citations).
Does et al. disclose an apparatus for determining a relative risk of fracture (i.e., health score), as in at least the abstract.  The system includes an NMR or MRI instrument (MRI apparatus 4 as relevant to claim 87).  The MR system is tuned to measure a particular nucleus of a water proton (i.e., 1H) of the sample, as in [0007]-[0008], detailing water protons in the ROI, and disclosure that "various quantifications of water by NMR have been correlated with the mechanical competence of bone" in [0031], which is relevant to the fracture risk assessment.  The system includes a computer having associated processing system and memory, as in [0044] which is configured for acquisition, analysis, storage, and display of data.  The system stores reference T2 relaxation times in the form of “correlation data” which are associated with a health score in the form of mechanical properties of bone and fracture risk, as in the abstract, [0047], in which mean values of relaxation time constants (i.e., T2) were derived from bone samples.  The health status with regard to at least fracture risk are determined from water T2 as in [0046] and [0055] and therefore are interpreted to “compris[e] the T2 relaxation time,” as claimed.  The processing system 47/CPU 48 include program instructions for acquiring the MR dataset of a particular sample type (i.e., human subject) and analyzing the dataset to extract T2 relaxation times for water which is used to determine the health status by identifying correlative reference values, as in [0046] and [0055].  Since the screening is executed by computer, display 473 must necessarily output the result to the practitioner for it to be of use.
Does et al. do not disclose (1) elimination of radiation damping or (2) beginning acquisition about 16 to about 20 ms after the start of a pulse sequence.  

With respect to item (2), the delay of about 16 to about 20 ms after start of the pulse sequence is not disclosed to provide any specific benefit and therefore applicant has not demonstrated criticality for this particular range.  However, it is within the purview of those ordinarily skilled within the art to select acquisition delays to allow recovery of the prepared magnetization before the echo sequence is to be read out, and therefore represents a result-effective variable.  Result-effective variables, absent criticality for the claimed range, and obvious within the skill level of the art.  In this case, it would have been obvious to those skilled to select a delay within the range claimed in order to selectively null the signal for certain tissues, for example.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Mayo Collaborative Servs. v. Prometheus Labs, Inc., 566 US 66 (2012), in which “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work” (quoting Gottschalk v. Benson, 409 US 63, 67 (1972) and col. 1 of p. 51 of Federal Register 84(4), issued 07 January 2019.
        
        2 See col. 2 of p. 55 of Federal Register 84(4).
        3 See footnote 14 of FR 84(4) and the second col. of p. 55.